Opinion op the Court by
Chiep Justice Sampson—
Dismissing for want of jurisdiction.
A warrant was sued out in the police court of the city of Dayton against appellee, Scheitker <& Company, a wholesale grocery concern, charging it with a violation of the city ordinance requiring wholesale grocerymen to pay a license tax of $25.00, and take out a license allowing the carrying on of a wholesale grocery business in the city of Dayton. A trial in the police court resulted in appellee, Scheitker & Company, being found guilty and its punishment fixed at a fine of $25.00 and cost. From that judgment it appealed to the Campbell circuit court, where it was again tried but found not guilty. From the judgment of the Campbell circuit court finding *201the company not guilty of a violation of the city ordinance,. the city prosecutes this appeal.
The amount in controversy is a fine of $25.00 and cost. The validity of the ordinance of the city is not challenged. The question is as to whether appellees, Scheitker & Company, who have their place of business in the city of Covington and sell goods to merchants in Dayton, through drummers, delivering them by truck, come within the provisions of the ordinance of the city of Dayton requiring wholesale grocerymen to pay a license tax of $25.00 per year.
Section 347 of the Criminal Code, fixing the jurisdiction of this court in criminal appeals, provides that no appeal lies to this court where the fine does not exceed $50.00 and the imprisonment does not exceed thirty days. In the cases of Hodge v. Commonwealth, 200 Ky. 125; Fields v. Commonwealth, 199 Ky. 144, and Deskins v. Childers, 195 Ky. 209, we held that this court has no jurisdiction where the fine imposed is less than $50.00. In the case before us the fine was only $25.00. We therefore have no jurisdiction. The appeal is dismissed.
Appeal dismissed.